Reid, J.
(dissenting). In this matter defendant was entitled to a rehearing upon his application by virtue of the provisions of CL 1948, § 601.5 (Stat Ann § 27.25), because the case was heard by a quorum of 5 justices only and there was a dissenting opinion.
A rehearing has been granted and upon such rehearing I do not concur in the opinion filed by my Brother Mr. Justice Boyles and my reasons for not concurring are the same as recited in my opinion in People v. Sumeracki, 326 Mich 748. The verdict should be set aside and judgment reversed. The case should be remanded to the trial court with instruction to grant a new trial.
Bushnell, J., concurred with Reid, J.